Citation Nr: 0913588	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post dislocation 
of the right shoulder, with chronic tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the Alabama Air National 
Guard and completed her initial period of active duty for 
training (ACDUTRA) from March 5, 1990 to May 27, 1990, with 
subsequent verified active duty from February 7, 1991 to 
March 20, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005; 
a transcript is of record.

This appeal was previously before the Board in October 2006 
and was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic right shoulder disability was not shown on 
active duty.  

2.  Right shoulder complaints noted during a period of 
training in November 1991 were acute and transitory with no 
chronic residuals.

3.  A right shoulder dislocation was not shown during active 
duty or during a period of active duty training or inactive 
duty training. 




CONCLUSION OF LAW

Dislocation of the right shoulder with chronic tendonitis was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran in a March 2003 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  An additional letter 
was issued in October 2006.

In October 2006 the Board remanded the claim, in part, 
requesting that the Veteran be supplied with corrective 
notice that advised the Veteran that a disability rating and 
effective date will be assigned if service connection is 
awarded, and an explanation as to the information or evidence 
needed to establish a disability rating and effective date 
for the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The October 2006 letter noted that the relevant 
attachment providing that information was enclosed, but a 
copy of that attachment was not placed in the claims file.  
The Board notes that there is a presumption of regularity 
that such enclosure was included.  See United States v. 
Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 
(1996) (" '[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.' ").  In any 
event, the instant decision denies entitlement to service 
connection for dislocation of the right shoulder with chronic 
tendonitis, rendering any question as to an appropriate 
evaluation or effective date to be assigned moot.  Thus, any 
failure to provide notice pursuant to Dingess is harmless, 
and remand to ensure such notice was provided would serve no 
useful purpose.  See Winters v. West, 12 Vet. App. 203, 208 
(1999) (en banc) ("[A] remand is not required in those 
situations where doing so would result in the imposition of 
unnecessary burdens on the [Board] without the possibility of 
any benefits flowing to the appellant."); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service personnel records, service treatment records, private 
treatment records, and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claim for service 
connection, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by 
responding to notices and providing argument in support of 
her claim.  Thus, she has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so. Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran. See 
Sanders at 881.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 
See Conway, 353 F.3d at 1374, Dingess at 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may additionally be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA). 38 
U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d). The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In February 2003 the Veteran filed a claim for service 
connection for a right shoulder condition, and stated that 
she injured her shoulder in December 1999.

Service treatment records show that the Veteran was treated 
for right shoulder pain November 23-24, 1991 after carrying 
her chemical warfare equipment.  The report stated that the 
Veteran was seen at the AU Regional Hospital on November 24, 
1991, treated and released, with "no indication for follow 
up care."  A line of duty determination from November 24, 
1991 recommended the injury was incurred in the line of duty.  
An emergency care record from the incident diagnosed the 
Veteran with myalgia, or muscle pain, of the right shoulder.  
A physical examination from February 1993 showed that the 
Veteran had normal upper extremities, and she denied having a 
painful or trick shoulder on the Repot of Medical History at 
that time.  

A December 8,1999 record indicated that while playing hostage 
during an exercise the Veteran extended her left arm to stop 
her fall and felt a sharp pain to her left shoulder and arm.  
At that time it was noted that the Veteran had adequate, but 
not full range of motion of her left arm.  A December 15, 
1999 treatment record showed that the Veteran stated her left 
shoulder was dislocated during a fall while boarding a ship 
five days prior; however, x-rays showed no dislocation or 
subluxation, and the Veteran was assessed as having a left 
shoulder sprain.   A line of duty determination dated 
December 14, 1999 noted the "Nature of Injury" as 
"unspecified injury to right shoulder."  However, in the 
"Details of Injury or History of Disease" the discussion 
involved an injury to her left shoulder.  It was recommended 
that the injury was incurred in the line of duty.  The 
medical records from December 9, 1999 and December 15, 1999 
both referenced the left shoulder as being injured, and both 
reports were completed by different clinicians.  The Board 
finds that the reference to the right shoulder on the 
"Nature of Injury" is merely a typographical error, as the 
treatment records and the discussion on the Line of Duty form 
all reference the left shoulder as the one injured.  

During her Travel Board hearing, the Veteran indicated that 
she was stationed at Maxwell-Gunter Air Force Base on active 
duty from 1997 to 1999, and that while there she injured her 
right shoulder.  The Veteran explained that after she injured 
her shoulder her active duty was extended for six months so 
that she could continue physical therapy.  The RO attempted 
to verify that the Veteran served on active duty or ACDUTRA 
for an 18-month period from 1997 to 1999.  In correspondence 
from April 2007, the National Personnel Records Center (NPRC) 
indicated that the Veteran performed active duty for training 
purposes from March 5, 1990 to May 27, 1990.  Personnel 
Records were then received in the claims folder which noted 
that the Veteran had extended active duty from February 8, 
1991 to March 28, 1991.  However, there were no records 
contained in the personnel file to indicate that the Veteran 
served on active duty from 1997 to 1999.  

In March 2003 the Veteran was afforded a VA examination of 
her right shoulder.  She gave a history of a right shoulder 
injury which occurred when someone jumped on her shoulder.  
She indicated that she was then placed in a splint and given 
physical therapy for six months.  She also stated that she 
continues to have intermittent pain, which increases with 
lifting and weather changes, and that she is able to control 
the pain with self medication.  The examiner diagnosed the 
Veteran with status post dislocation of right shoulder with 
chronic tendonitis, and mild to moderate functional loss due 
to pain.

The Veteran was scheduled for two additional VA examinations, 
in April 2008 and October 2008.  The examinations were 
scheduled, in part, to determine whether the right shoulder 
complaints in 1991 were related to her current complaints.  
As she did not report for the April 2008 examination, but 
sent notice of a new address in April 2008, the examination 
was rescheduled at a different facility closer to her new 
home in October 2008.  However, the Veteran failed to report 
for that examination.  The Supplemental Statement of the Case 
issued in December 2008 noted the Veteran's failure to report 
for the examinations, but no request has been received from 
the Veteran providing an explanation for the failure to 
report or requesting the examination be rescheduled.  
Accordingly, this decision is based on the evidence currently 
of record.

The Veteran in this case seeks service connection for the 
residuals of an injury to her right shoulder.  In pertinent 
part, it is argued that, between 1997 and 1999, during a 
period of active duty, the Veteran suffered an injury 
(dislocation) to her right shoulder, resulting in permanent 
residual disability.  As noted above, the Veteran was not on 
active duty during this time period, and the competent and 
credible evidence reflects that she suffered a left shoulder 
injury in December 1999, not a right shoulder injury.  In 
fact, no dislocation of either shoulder was noted in any 
service treatment record.

The service treatment records do show that the Veteran 
complained of right shoulder pain, diagnosed as myalgia, in 
November 1991, probably associated with carrying a heavy 
pack.  Service personnel records show that the Veteran was 
involved in training on November 23 and 24, 1991, and a line 
of duty determination recommended that the injury was 
incurred in service.  However, such injury was acute and 
transitory, with the notation that no follow up was needed, 
and with no complaints or findings on a periodic examination 
in February 1993.  Though the March 2003 VA examination 
diagnosed the Veteran with status post dislocation of right 
shoulder with chronic tendonitis, there is no credible 
evidence of any right shoulder dislocation in service.  
Although a nexus opinion was not specifically provided, to 
the extent that the examination could be construed as 
suggesting a link between her current condition and service, 
such opinion is based on an inaccurate factual premise and 
has no probative value.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history and unsupported by 
clinical findings is not probative).

Moreover, the Veteran was scheduled for a VA examination to 
determine whether her current shoulder complaints are related 
to the acute findings of myalgia in November 1991.  However, 
she did not report for the scheduled examination.  Therefore, 
though there is a service treatment record showing that the 
Veteran had right shoulder pain in November 1991 during 
training, there is no competent medical opinion in the record 
which indicates that the Veteran's currently diagnosed status 
post dislocation of the right shoulder with chronic 
tendinitis is related to that in-service complaint.

Having carefully considered the Veteran's claim in light of 
the evidence of record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal is denied.


ORDER

Entitlement to service connection for status post dislocation 
of right shoulder with chronic tendonitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


